COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 2-09-128-CV

IN RE EDMOND HOYT POWELL                                               RELATOR

                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

         The court has considered relator’s petition for writ of mandamus and is

of the opinion that it does not have jurisdiction to consider relator’s complaint.

Accordingly, relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.




                                                     PER CURIAM


PANEL: LIVINGSTON, DAUPHINOT, and MCCOY, JJ.

DELIVERED: May 28, 2009




    1
        … See Tex. R. App. P. 47.4.